DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the amendment received on 06/10/2022. Claims 10 and 32 remain pending in this application.

Allowable Subject Matter
Claims 10 and 32 are allowed.  The following is an examiner’s statement of reasons for allowance:  The primary reasons for the allowance of claim 10 and 32 is the inclusion of the limitations, in all of the claims which is not found in the prior art references, of “a method and hand held electronic device (smartphone) for measuring with precision the disability status of a multiple sclerosis patient, manipulating said smartphone by said patient in order to launch and perform a TUG activity, a fine motor function/rapid finger movement activity, a hand/eye activity, a transcription activity, a twenty-five step walk activity, a coding activity, a six minute walk activity, a color match activity and a memory activity within said program, detecting precise timing of state transitions and storing recorded precise timings in milliseconds in said smartphone”. 
The prior art teaches “…the human or animal subject is not provided instruction on …the artificial agent provides a stimulus…The stimulus is provided to stimulate movement or motion by the human or animal subject. Data specifying a raw bodily rhythm or motion pattern of the human or animal subject's stimulated movement or motion is obtained by the computing device. This data can include, but is not limited to, sensor measurement data (e.g., acceleration data, position data, speed/velocity data, motion sensor data, longitude/latitude data, height-from-surface data, ElectroCardioGram (“ECG”) sensor data, Respiratory Inductance Plethysmography (“RIP”) sensor data). A difference in the raw bodily rhythm pattern of the subject (e.g., particularly fluctuations in the millisecond range) and a standard raw bodily rhythm pattern (e.g., a previously acquired raw bodily rhythm pattern of an individual absent of a neurological disorder) and/or the presence of a raw bodily rhythm pattern associated with a neurological disorder indicates whether the tested subject has the neurological disorder.” By Torres (US 20170344706 A1), in par. 48. 
Additionally, the cited but not used prior art teach “Refusing Independent Touch Input In An Electronic Presentation System” (CN 109002201 A) teaches: “the gesture detecting method of a portion of one or more. gesture detection can be divided into two stages on the time. the first stage corresponding to the determined gesture type. gesture can be one of the following types: a) drawing gesture, the single finger gesture comprises a drawing and writing, b) a translation gesture comprises multi-finger gesture of moving the finger in parallel in substantially the same direction, c) comprises a multi-finger gesture scaling, wherein a finger of a user is changed, and the distance between finger movement in different directions away from the single region or point, and d) erasing gesture, wherein a finger in a short stroke back and forth or to move in a circular motion (see FIG. 6 and FIG. 7 discussion). the first stage generally lasts about 0 milliseconds to 150 milliseconds.”. This prior art teaches gesture detection, however fails to teach all the activities recited in the claims.
Another prior art cited but not used recites “Motor assessment of upper extremity function and its relation with fatigue, cognitive function and quality of life in multiple sclerosis patients” by Nuray Yozbatıran, Ferdi Baskurt, Zeliha Baskurt, Serkan Ozakbas, Egemen Idiman, Journal of the Neurological Sciences. This article teaches “On admission, each of the 34 MS patients was examined and assessed with EDSS by an experienced neurologist. The evaluation procedure started with Paced Auditory Signal Addition Test (PASAT) to eliminate the effect of fatigue on cognitive performance. As from the motor tests, the 9-HPT was performed first, because it was the shortest test and caused less amount of fatigue, followed with VCWS-4, Upper Extremity Index (UEI), Fatigue Severity Scale (FSS) and Multiple Sclerosis Quality of Life (MSQOL-54)…The healthy subjects were evaluated with PASAT, 9-HPT, VCWS-4 and FSS. The quantitative measurements were done at the same day by a trained physiotherapist…” on page 118 (Measurements), and
“Remote Smartphone monitoring for management of Parkinson’s disease” by Teresa Sanders et al., Georgia Institute of Technology, teaches “…how EEG (motor cortex electroencephalograms) readings can be used together with continuous smartphone gyroscope and accelerometer movement measurements to allow improved management of Parkinson’s Disease” (page 1, abstract). “…motor symptoms can be estimated with a smartphone gyroscopic and accelerometer measurement approaches…” (page 2, Correlations between EEG signals and motor scores).
The prior art does not teach “a method and hand held electronic device (smartphone) for measuring with precision the disability status of a multiple sclerosis patient, manipulating said smartphone by said patient in order to launch and perform a TUG activity, a fine motor function/rapid finger movement activity, a hand/eye activity, a transcription activity, a twenty-five step walk activity, a coding activity, a six minute walk activity, a color match activity and a memory activity within said program, detecting precise timing of state transitions and storing recorded precise timings in milliseconds in said smartphone”. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILEK B COBANOGLU whose telephone number is (571)272-8295. The examiner can normally be reached 8:30-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILEK B COBANOGLU/               Primary Examiner, Art Unit 3626